FINAL OFFICE ACTION

Response to Arguments
Applicant’s arguments with respect to claims 15, 16, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0366573 to White et al. (hereinafter “White”) in view of U.S. Patent No. 10,684,940 to Kayal et al. (hereinafter “Kayal”).

White discloses:
15. A system, comprising:
a processor; and
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to:
cause a failure event in each of a plurality of microservices of the system (paras. 107, 109-116, 120 – inject synthetic errors to microservices);
collect failure effect data associated with the caused failure events (paras. 117, 121-122 – measurements and results collected and stored);
obtain a mapping detailing transition of the microservices between different states, wherein the collected failure effect data is analyzed for obtaining the mapping (paras. 103-105, 122-123 – service graph of microservices);
in response to a determination that a first of the microservices is close to experiencing a predicted failure event, outputting a predetermined notification (para. 149 – prediction of cascading errors); and
in response to a determination that the system has failed, use the mapping to identify a root cause of the system failure, 
wherein using the mapping to identify the root cause of the system failure includes identifying the microservices that caused the system failure (paras. 84, 147, 149 – determination of which part caused the issue and proactive mitigation steps).

White does not disclose expressly outputting a suggested solution for repairing the system; wherein the suggested solution includes a summary of the identified root cause of the system failure.

Kayal teaches outputting a suggested solution for repairing the system (abstract, col. 1, lns. 48-52, col. 7, lns. 34-57); wherein the suggested solution includes a summary of the identified root cause of the system failure (col. 11, lns. 6-22).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify White by outputting a suggested solution including a root cause, as taught by Kayal.  A person of ordinary skill in the art would have been motivated to do so in order to improve resilience to failures in a more efficient manner and with few requirements on the user, as detailed by Kayal (col. 3, lns. 12-18).

	Modified White discloses:
16. The system of claim 15, wherein the failure effect data indicates the states of each of the microservices after each of the caused failure events, wherein identifying the microservices that caused the system failure includes comparing the states of each of the microservices in the failure effect data with states of the microservices after the system failure (paras. 84, 121, 127, 142-144).

19. The system of claim 15, wherein the determination that the first microservice is close to experiencing the predicted failure event is based on the collected failure effect data and includes comparing a current state of the first microservice to potential actions of the first microservice previously determined to cause the first microservice to change to a different state (paras. 84, 121, 127, 142-144).

20. The system of claim 15, the logic being configured to:  identify avoidance of a failure event by one of the microservices (paras. 121, 130); and log information detailing the failure event avoidance and success rates of the failure event avoidance (paras. 122-123, 134).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Kayal, and further in view of U.S. Patent Pub. No. 2017/0250855 to Patil et al. (hereinafter “Patil”).

White does not disclose expressly:
18. The system of claim 15, the logic being configured to: instruct a forced micro-reset of the first microservice in response to the determination that the first microservice is close to experiencing the predicted failure event.

	Patil teaches instructing a forced reset of the first service in response to the determination that the first service is close to experiencing the predicted failure event (paras. 5-6, 56).

	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify White by reset a service, as taught by Patil.  A person of ordinary skill in the art would have been motivated to do so in order to recover the service in a decreased time, leading to greater reliability, as discussed by Patil (para. 7).

Allowable Subject Matter
Claims 1-13 and 21 are allowed.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113